
	

114 HR 5359 IH: To revise Federal flammability standards for motor vehicle child restraint systems.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5359
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Huffman introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To revise Federal flammability standards for motor vehicle child restraint systems.
	
	
		1.Exclusion of child restraint systems from certain regulation
 (a)In generalNot later than 180 days after the date of enactment of this Act, the National Highway Traffic Safety Administration shall revise its regulations establishing flammability standards set out in section 571.302 of title 49, Code of Federal Regulations, for any child restraint system (as defined in section 571.213 of such title). Such revised standard shall measure the smolder ignition resistance of such restraint systems rather than the open flame flammability of such systems. In revising such regulations, the Administration shall consider the standard and testing methodologies contained in California Technical Bulletin 117–2013, Requirements, Test Procedure and Apparatus for Testing the Smolder Resistance of Materials Used in Upholstered Furniture.
 (b)Consult with EPAIn revising such regulations, the Administration shall consult the Environmental Protection Agency regarding the health effects and exposure risks associated with materials used in such restraint systems and shall consider such health effects and risks in determining an appropriate standard.
			
